         Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

LEGACY CHURCH, INC.,

                               Plaintiff
                                                      Civil Action No. ______________
v.


KATHYLEEN M. KUNKEL and the
STATE OF NEW MEXICO,

                               Defendants


         PLAINTIFF’S ORIGINAL COMPLAINT, REQUEST FOR TEMPORARY
              RESTRAINING ORDER, AND PERMANENT INJUNCTION

        Plaintiff, Legacy Church, Inc. (“Legacy”), hereby brings this action to stop

Kathyleen M. Kunkel, in her capacity as the Secretary of the State of New Mexico Department

of Health, from violating their rights under the First Amendment to the United States

Constitution, as incorporated against the states through the Fourteenth Amendment to the United

States Constitution and alleges as follows:

                                PARTIES AND JURISDICTION
     1. Legacy is a New Mexico-based church that operates Christian churches in Bernalillo and

        Santa Fe Counties in the State of New Mexico, as well as Texas.

     2. Kathyleen M. Kunkel is the Secretary of the State of New Mexico Department of Health.

     3. The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. § 1983

        because Legacy alleges an imminent violation of its rights under the Constitution of the

        United States.

     4. The Court may declare the legal rights and obligations of the parties in this action

        pursuant to 28 U.S.C. § 2201 because the action presents an actual controversy within the
    Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 2 of 22




   Court’s jurisdiction.

5. Venue is proper in this judicial district under 28 U.S.C. § 1391(b). All Defendants are

   residents of and/or perform their official duties in this district. In addition, a substantial

   part of the events giving rise to the claims in this Complaint arose in this district, because

   the prohibition of mass gatherings applies throughout the entire district. Legacy resides in

   this district as well.

                                         BACKGROUND

6. On April 6, 2020, the Secretary issued a Public Health Order which did not apply

   “social distancing” measures to houses of worship. See Exhibit A.

7. On April 11, 2020 at approximately 5:00 p.m., the Secretary issued a new Public Health

   Emergency Order (4-11-20-PHO), which implemented additional restrictions on mass

   gatherings. See Exhibit B.

8. Pursuant to the 4-11-20 PHO, the Secretary now restricts houses of worship from a

   gathering of more than five people within a single room or connected space, regardless of

   the size of that space or distancing taking place within the house of worship.

9. On April 12, 2020, Legacy plans to hold a church service celebrating the Christian

   holiday of Easter, commemorating the resurrection of Jesus Christ.

10. Easter is the holiest day of the year for Christians, a day for celebrating a foundational

   tenet of their faith.

11. In preparing for the celebration, Legacy planned to live-stream its Easter services at 9:00

   a.m., 10:45 a.m., and 12:30 p.m.

12. Legacy plans to hold each service with a worship team, band, pastor, and assistant of

   approximately twelve to fourteen people.
    Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 3 of 22



13. Additionally, the church uses a technical staff who assists in the livestreaming of the

   services.

14. The technical staff itself is about sixteen people.

15. Legacy’s building from which it will broadcast is an auditorium that can accommodate

   2,500 people.

16. If the 4-11-20 PHO applied to houses of worship as it does to commercial retailors

   limiting customers to 20% of the number allowed per the fire code, Legacy could permit

   hundreds of people inside.

17. As planned, Legacy only intends to have approximately thirty people inside its building

   on Easter Sunday, all of whom are assisting in the service.

18. Legacy has asked all of its congregation to join them online.

19. More than thirteen thousand people worshipped with Legacy through the livestreaming of

   their service on April 5, 2020, Palm Sunday.

20. Legacy plans to continue live-streaming its Sunday services after Easter Sunday, to

   continue its free exercise of its faith, to worship God, and to provide succor to its

   congregation during this difficult time.

                              FIRST CAUSE OF ACTION
         The Free Exercise Clause of the First Amendment to the U.S. Constitution

21. Paragraphs 1 through 20 are hereby incorporated as if set forth fully herein.

22. The First Amendment of the Constitution protects the “free exercise” of religion.

   Fundamental to this protection is the right to gather and worship. See W. Va. State Bd. of

   Educ. v. Barnette, 319 U.S. 624, 638 (1943) (“The very purpose of a Bill of Rights was to

   withdraw certain subjects from the vicissitudes of political controversy, to place them

   beyond the reach of majorities and officials and to establish them as legal principles to be
    Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 4 of 22



   applied by the courts … [such as the] freedom of worship and assembly.”). The Free

   Exercise Clause was incorporated against the states in Cantwell v. Connecticut, 310 U.S.

   296 (1940).

23. As the Supreme Court has noted, “a law burdening religious practice that is not neutral or

   not of general application must undergo the most rigorous of scrutiny.” Church of the

   Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993).

24. Defendants prohibit a house of worship from gathering together with more than five

   people and did so with less than sixteen (16) hours notice from Easter Sunday. The 4-11-

   20 PHO is understood to be in place through at least April 30, 2020.

25. “[T]he minimum requirement of neutrality is that a law not discriminate on its face.” Id.

   at 533.

26. Defendants’ restrictions specifically target houses of worship, including Legacy, and thus

   are not neutral on its face.

27. Government action is not generally applicable if its prohibitions substantially

   underinclude non-religiously motivated conduct that might endanger the same

   governmental interest that the law is designed to protect. Id. at 542-46.

28. Defendants’ restrictions of houses of worship is not generally applicable.

29. Entities not subject to these restrictions, among others, include media services,

   automobile repair facilities, real estate services, and hardware stores.

30. Defendants’ mandate is not narrowly tailored because the prohibition of six or more

   people is absolute, not accounting for services complying with the same restrictions as

   those for “retail space”, and thus services that can satisfy the public health concerns to

   which the Defendants direct their efforts.
    Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 5 of 22



31. Requiring Plaintiff to abstain from gathering at it worship service, which requires several

   dozen people in a building designed for thousands, violates Plaintiff’s constitutional right

   to free exercise of its religion.

                           SECOND CAUSE OF ACTION
 The Freedom of Assembly Clause of the First Amendment to the U.S. Constitution

32. Plaintiff incorporates Paragraph 1-31 as if set forth fully herein.

33. The First Amendment of the Constitution protects the “right of the people peaceably to

   assemble.” The Freedom of Assembly Clause was incorporated against the states in De

   Jonge v. Oregon, 299 U.S. 353 (1937).

34. “The right of free speech, the right to teach, and the right of assembly are, of course,

   fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927). When a

   government practice restricts fundamental rights, it is subject to “strict scrutiny” and can

   be justified only if it furthers a compelling government purpose and, even then, only if no

   less restrictive alternative is available. See, e.g., San Antonio Indep. Sch. Dist. v.

   Rodriguez, 411 U.S. 1, 16-17 (1973); Dunn v. Blumstein, 405 U.S. 330 (1972).

35. By denying Plaintiff the ability to have more than five people present in their house of

   worship, Defendants violate the Freedom of Assembly Clause. Defendants cannot meet

   the no-less restrictive means test. The Secretary’s social distancing guidelines for “retail

   space” are appropriate to limit the spread of COVID-19. Legacy can comply with those

   same “retail space” restrictions. Imposing more restrictive requirements that target houses

   of worship is not the least restrictive means of achieving Defendants’ public safety goal.

36. Requiring Plaintiff to abstain from gathering in a group of more than five people, despite

   substantial modifications to satisfy the public health interests at stake, e.g. prohibiting
       Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 6 of 22



       church members’ in-person attendance, violates Plaintiff’s constitutional right to

       peaceably assemble.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests this Court enter an Order:

       a. Declaring that Defendants have unlawfully burdened Plaintiff’s religious free

          exercise rights in violation of the Free Exercise Clause of the First Amendment to

          the U.S. Constitution;

       b. Declaring that Defendants have unlawfully burdened Plaintiff’s right to peaceably

          assemble in violation of the Freedom of Assembly Clause of the First Amendment to

          the U.S. Constitution;

       c. Temporarily and permanently enjoining Defendants from prohibiting Plaintiff from

          physically gathering in its house of worship;

       d. Awarding Plaintiff costs and reasonable attorneys’ fees and expenses; and

       e. Granting Plaintiff all such other and further relief as the Court deems just and

          proper.

Dated: April 11, 2020                                       Respectfully submitted,

                                                            THE BARNETT LAW FIRM, P.A.

                                                            /s/ Jordy L. Stern
                                                            Jordy L. Stern
                                                            Colin L. Hunter
                                                            1905 Wyoming Blvd. NE
                                                            Albuquerque, New Mexico 87112
                                                            Phone: (505) 275-3200
                                                            jordy@theblf.com
                                                            colin@theblf.com

                                                            Attorneys for Legacy Church, Inc.
                                                               EXHIBIT A
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 7 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 8 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 9 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 10 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 11 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 12 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 13 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 14 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 15 of 22EXHIBIT B
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 16 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 17 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 18 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 19 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 20 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 21 of 22
Case 1:20-cv-00327-JB-SCY Document 1 Filed 04/11/20 Page 22 of 22
